Citation Nr: 1446640	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation above 50 percent for generalized anxiety disorder from June 22, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).  

In April 2012, the Veteran, accompanied by his representative, appeared at the Board's offices in Washington, D.C., to submit oral testimony and evidence in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

In a November 2013 appellate decision, the Board, inter alia, confirmed a 30 percent evaluation assigned to the Veteran's generalized anxiety disorder (GAD) for the period prior to June 22, 2012, and granted 50 percent rating for GAD, effective June 22, 2012.  The Veteran appealed the November 2013 Board decision to the United States Court of Veterans' Claims (Court).  

Pursuant to a joint motion of the appellant and the Secretary of VA, in June 2014, the Court vacated that part of the November 2013 Board decision that denied a rating above 50 percent for GAD for the period commencing June 22, 2012, leaving the remaining actions of the Board decision undisturbed.  The case was remanded back to the Board in September 2014 for readjudication consistent with the aforementioned joint motion.  Thusly, the sole matter remaining that must be addressed by the Board is entitlement to a rating increase above 50 percent for GAD from June 22, 2012.



    
FINDING OF FACT

From June 22, 2012 to the present, the clinical evidence demonstrates that GAD is manifested by multiple weekly episodes of depression, with anxiety, chronic sleep impairment, disturbances of motivation and mood (including episodes of explosive character volatility and aggression), and severe difficulty establishing effective personal and work relationships, with occasional suicidal ideation (passive and without actual intent or plan) and intermittent inability to perform the activities of daily living, which collectively produce occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation (and no higher) for GAD for the period commencing June 22, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the increased rating claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current claim stems from the Veteran's application, inter alia, for a rating increase for his service-connected GAD, which was received by VA in August 2007.  In response, he was furnished with a VCAA notice letter that was dispatched in September 2007.  This letter addressed the issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was denied in a July 2008 VA Regional Office rating decision.  As fully compliant notice preceded the initial adjudication of the Veteran's claim adjudicated herein, no timing of notice defect exists.  
    
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  

As pertinent to the claim on appeal, all of the Veteran's relevant treatment records from VA that pertain to the state of his psychiatric disability from June 22, 2012 to June 2014 have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.    

The Board has reviewed the pertinent VA psychiatric examination report of June 2012 and notes that the Veteran's claims file was reviewed by the VA psychiatrist who conducted it, and that the examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination of record is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In November 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, in pertinent part, the Veteran's claims of entitlement to a rating increase for GAD.  See transcript of April 17, 2012 Board hearing conducted in Washington, D.C.  Specific questions were posed to him with regard to perceived severity of his psychiatric symptoms.  Thus, the Veterans Law Judge presiding over the April 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the issue decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations for increased rating claims for psychiatric disabilities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Veteran's GAD is currently rated 50 percent disabling from June 22, 2012, under the criteria contained in 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014). 

Diagnostic Code 9400 provides that GAD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2014).  To the extent that his psychiatric treatment records may occasionally present an Axis I psychiatric diagnosis other than GAD, the Court in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that such additional Axis I diagnoses be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 50 percent rating for GAD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for GAD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for GAD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Factual background and analysis: Entitlement to an increased evaluation above 50 percent for GAD from June 22, 2104.

As relevant, the report of a VA psychiatric examination conducted on June 22, 2012, and subsequent VA outpatient psychiatric treatment reports dated July 2013 - June 2014, objectively demonstrate that the Veteran's GAD is manifested by multiple weekly episodes of depression, with anxiety, chronic sleep impairment, disturbances of motivation and mood that included episodes of explosive character volatility and aggression, and a severe difficulty with establishing effective personal and work relationships.  The Veteran reported occasional suicidal ideation, which was characterized as being passive and without actual intent or plan.  In her June 2012 examination report, the VA psychiatrist stated that the Veteran experienced an intermittent inability to perform the activities of daily living and she characterized his GAD symptoms as collectively producing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The Veteran's Global Assessment of Functioning (GAF) scores for this period ranged as low as 50, indicating serious occupational and social impairment.  

The recent VA outpatient psychiatric reports from 2013 - 2014 reflect that the Veteran was undergoing a "mild deterioration" of his psyche.  A May 2014 record noted his report of increased thoughts of self-harm and a break-up of a personal relationship due to his problems with his temper.  He was prescribed a regimen of psychotropic medication and regular counseling to treat his symptoms.  Otherwise, the Veteran was oriented on all spheres, displayed adequate grooming and hygiene and appropriate dress, and did not display any indications of hallucinations, psychosis, homicidal ideation, or thought disorder, or any actual threat to his personal safety or the personal safety of others.   

Although the Veteran's hearing testimony and medical records reflect that he has a college baccalaureate's degree in business administration and is presently employed on a full-time basis as a plant protection and quarantine technician (i.e., an inspector) with the United States Department of Agriculture (USDA), where he has been steadily employed for approximately the last 22 years, he credibly reported that his GAD prevented him from advancing in his career because his prescribed psychiatric medications disqualified him from promotion.  The medications also limited his ability to perform his job because his residence was geographically distant from some of the work locations he was assigned and he could not operate a motor vehicle when on his medications.  He also stated that his explosive temper caused occasional disruption at the workplace as he became easily irritated by his co-workers.  The Veteran indicated that he needed to distance himself from others at his workplace.  Although his employer accommodated the drowsy side-effects of his psychotropic medications by exempting him from working nights and evenings, he reported that he had been reprimanded on several occasions for failing to complete work-related tasks.  The Veteran had been previously married and has two children from this union, but, according to his account, the marriage failed in large part because of his irritable temper and explosive mood.  He stated that he maintained contact with his children and one recent treatment note shows that he was planning to take his son surfing.

In consideration with the report of the 2012 examination along with the more recent evidence suggesting increased symptoms, the Board has considered the aforementioned evidence and concludes that an increased rating, to 70 percent, is warranted to compensate the Veteran for the degree of severity of his social and occupational impairment due to his service-connected GAD.  The relevant evidence objectively demonstrates that from June 22, 2012, the psychiatric symptoms attributable to the Veteran's GAD more closely approximate the criteria for a 70 percent evaluation on the basis of deficiencies in work, family relations, judgment, thinking, and mood, due to anxiety and depression, a tendency towards irritability, and a severely impaired ability to establish and maintain effective relationships, which adversely affect his ability to function appropriately and effectively in an occupational environment.  See 38 C.F.R. § 4.7 (2014).  While the Board notes that the Veteran is able to maintain steady and gainful employment and has been employed at the same job for over two decades, it is evident that his GAD nevertheless imposes a significant measure of impairment on his occupational effectiveness, particularly in his promotability and capacity for career advancement, and his relationships with his co-workers.  Additionally, both the Veteran and his employer had to make accommodations of his use of prescribed psychiatric medications, his irritable and volatile mood, and his general anti-social tendencies to allow him to continue working.  As such, given the facts of this case, the Board finds that an award of an increased rating, to 70 percent, effective as of June 22, 2012, is appropriate.    

While conceding that the Veteran's GAD meets the criteria for a 70 percent evaluation, the Board also finds that he does not meet the criteria for a 100 percent evaluation as the pertinent evidence does not demonstrate total occupational and social impairment.  Although there is an objective clinical determination that he is occasionally unable to perform the activities of daily living, the evidence, as a whole, collectively demonstrates that he is not more than seriously impaired in his social and occupational realm by his psychiatric disability.  Most significantly, he is demonstrably able to maintain a gainful career as a USDA inspector, where he has been employed for over two decades.  He is also able to maintain contact with his children.  The Board notes that in one recent VA treatment note, the Veteran reported that he was going to take his son surfing.  Surfing is an activity that does not indicate total social isolation and withdrawal from the community on part of the participant, given the high likelihood that other people would be at least peripherally encountered while an individual was engaged in a sport that required being at a public venue like a beach.   Furthermore, the Veteran is mentally oriented on all spheres, is not suffering from hallucinations or psychotic symptoms, and is able to communicate appropriately with the psychiatric clinicians involved in his treatment.  

The clinical evidence generally demonstrates no more than serious social and occupational impairment, as indicated by the corresponding GAF scores that ranged no lower than 50 during the period (see 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DSM-IV, for rating purposes).  The clinical evidence also does not demonstrate that the Veteran is a danger to himself or others as he has no recurring homicidal ideation (notwithstanding his irritable and explosive temper) and any suicidal thoughts that he occasionally experiences are only passively entertained, without any plan or intent to carry them out.  He is also demonstrably able to maintain and display adequate grooming, personal hygiene, and appropriate dress.  Thusly, the constellation of impairment depicted by his psychiatric symptoms supports the assignment of no more than a 70 percent evaluation. 

The Board is mindful to avoid rating the Veteran's GAD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's assessment, within the context of the entire record, the severity of the Veteran's GAD is deemed to be adequately contemplated in the criteria for a 70 percent evaluation on the basis of his severe (but not total) social and occupational impairment.    

Recognition is given to the fact that the Veteran's last psychiatric examination is now over two years old, and that there has been a "mild deterioration."  However, despite his passage of time and suggested increase in symptomatology, the Board does not find that the Veteran is prejudiced by not affording him a new examination.   As discussed above, the basis of the decision to deny a 100 percent rating is that total and social occupational impairment has not been shown.  The Veteran continues to work and maintain some close personal relationships.  The findings of a new examination, even they showed increased symptoms, would detract from the fact that essential criteria for a 100 percent rating, i.e., total and social occupational impairment, have not been shown.  

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected GAD.  A rating in excess of the assigned schedular evaluation for the Veteran's service-connected GAD may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected GAD has presented such an unusual or exceptional disability picture at any time during the pertinent period of this claim (i.e., from June 22, 2012, to the present), so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected psychiatric disability.  Although the evidence indicates that the Veteran's GAD imposed difficulties in his ability to govern his mood, which produces impairment of his ability to effectively function with his co-workers, and that the medications prescribed for treatment of GAD also adversely impacted his ability to perform his assigned work and capacity for career advancement, the clinical evidence does not indicate marked interference with his ability to work as a USDA inspector as the Veteran's social and occupational impairment are adequately contemplated in the  70 percent rating presently assigned.  Although he was not promoted at his job, he has nonetheless been able to work and maintain full-time employment in this occupation in a federal service career that has lasted for over two decades.  

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to GAD for the period at issue, as individually considered.  As such, the Board cannot concede that the Veteran's service-connected psychiatric disability, standing by itself, causes marked interference with his employment capacity.  A higher, total rating is available for the Veteran's GAD, but for the reasons described in the above decision, a total rating was denied in this case.  The clinical evidence and medical opinions fail to show that the disability picture created by this psychiatric disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the 70 percent schedular rating presently assigned to the GAD adequately reflects the state of its impairment, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this matter.

In view of the foregoing discussion, an evaluation in excess of the Board's award of an increased rating of 70 percent for GAD must be denied on both a scheduler and extraschedular basis.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As previously noted, the Veteran is clearly able to work and has been gainfully employed on a full-time basis for over the last two decades.  As such, unemployability due to his service-connected GAD is not demonstrated and no further discussion of the issue of entitlement to a TDIU is deemed necessary.     



ORDER

A 70 percent evaluation (and no higher) for GAD for the period commencing June 22, 2012, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


